OPINION OF THE COURT
GIBBONS, Circuit Judge.
Erie Education Association (the Association) appeals from the dismissal of its motion to have the School District of the City of Erie (the School District) held in contempt for violation of the ’ consent decree which was before this court in 548 F.2d 117 (3d Cir. 1977), and 583 F.2d 91 (3d Cir. 1978). The district court held that the consent decree contained no prohibition against the challenged actions of the School District. We affirm.
The action which produced the consent decree challenged provisions of a collective bargaining agreement between the School District and the Association representing District teachers relating to suspension, transfer, or expulsion of students. It was brought on behalf of students, and the defendants were the School District and the Association. The latter did not file a counterclaim, a cross claim, or any other pleading seeking affirmative relief. Eventually, a consent decree was negotiated, which provided essentially for notice to the students and parents of the proposed disciplinary action and the reasons therefor, and hearings before various educational committees, before students could be suspended, transferred, or expelled for disciplinary reasons.
After the consent decree was filed the Supreme Court, in Goss v. Lopez, 419 U.S. 565, 95 S.Ct. 729, 42 L.Ed.2d 725 (1975), dealt with student due process rights in connection with suspension or termination of schooling. Following that decision the School District filed a motion to modify the decree to conform with the law announced by the Supreme Court. In 548 F.2d 117 (1977), we held that the district court had the power to modify the decree in light of Goss v. Lopez, but should not have vacated it. Thereafter the district court considered three modifications suggested by the School District, to each of which the Association objected. The district court added a new paragraph 32 to the decree providing in most cases for notice and an opportunity to explain before a student could be removed from class for disciplinary reasons. It re*87fused to add paragraphs 33 and 34 proposed by the School District. Both the School District and the Association appealed. In 583 F.2d 91 (1978) we affirmed the exclusion of paragraphs 33 and 34, and directed modification of paragraph 32.
The effect of the consent decree, as modified, was to specify due process minimums for suspension, expulsion, or transfer of students for disciplinary reasons. Since the lawsuit was directed at the discipline provisions of the collective bargaining agreement between the School District and the Association, those provisions in Article V, Section H, are referred to in the preamble of the decree and the entire agreement is attached to it as an exhibit. Section H provides in part:
The principal responsibility for maintaining discipline remains with the teacher. It is recognized, however, that there are times when teachers will have to make use of special disciplinary procedures. In this connection disruptive students may be removed from the regular classroom when, in the professional judgment of the teacher, normal corrective measures have been ineffective in bringing about satisfactory improvement.
Such student shall be reported to the principal and he may take whatever action that he deems necessary except that he may not return the student to the classroom of the same teacher, or retain the student in the school without the teacher’s approval.
(Emphasis added). The modification of the decree by the addition of paragraph 32 bears upon the italicized language of Section H of the collective bargaining agreement to some extent. Paragraph 32 reads:
Notwithstanding anything to the contrary herein contained, a student whose presence poses no continuing danger to persons or property or an ongoing threat of disrupting the academic process shall not be removed from the classroom for disciplinary reasons until after notice of proposed action and basis therefor and opportunity to explain his version of the occurrence or occurrences at the informal meeting with the building principal as provided in paragraphs 2 and 3.
(Emphasis added). The Association reads the italicized language in paragraph 32 as a reference to the teacher’s authority, conferred by Section H of the collective bargaining agreement, to remove a disruptive student, and to prevent his return. Without deciding the question, we assume, arguendo, that paragraph 32 was drafted so as not to interfere with the teachers’ bargained for authority to remove disruptive students from the classroom and prevent their return.
The present controversy concerns two students. A teacher requested that a student, Fillyaw, be prevented from returning to his classroom because of Fillyaw’s disruptive effect upon other students. The principal returned Fillyaw to the classroom and threatened disciplinary action against the teacher if he did not acquiesce in such return. Another student, Beason, was returned to a regular school from the New Direction Center, a special school for problem students, without being processed through a teachers’ committee as provided in the collective bargaining agreement. The Association took the position that both actions, by the principal in Fillyaw’s case, and by the School District in Beason’s case, violated the collective bargaining agreement. Again without deciding the question, we assume, arguendo, that the Association correctly interprets the agreement. But the Association went further, contending that because the collective bargaining agreement was annexed to the consent decree as an exhibit, recognition by the School District of the affirmative authority conferred by it upon teachers in the matter of discipline was mandated by the decree and enforceable by contempt. The Association reads the decree not merely as a prohibition against interference with due process rights of students, but as an injunction enforcing disciplinary authority of teachers. It moved to hold the School District in contempt.
The district court held, correctly, that incorporation of the collective bargaining *88agreement as an exhibit to the decree did not have the effect of enforcing it by injunction. Rather it was attached to the decree only as a ready reference to the teacher and administrator activities sought to be controlled in the interest of due process to students. Since neither Fillyaw nor Beason were removed from the classroom within the meaning of the decree, the prohibitions in the injunction never were operative.
We agree with the district court’s interpretation of its own order. Indeed, there is no pleading of record upon which the district court could have predicated a grant of affirmative injunctive relief against the School District in favor of the Association or the teachers. Certainly, none of the ordering paragraphs of the consent decree in terms run in favor of the teachers. See Fed.R.Civ.P. 65(d). What the Association is attempting, obviously, is to freeze the discipline features of the present collective bargaining agreement, to the extent permitted by the consent decree, from future modification in the collective bargaining process between it and the School District. The Association’s construction of the consent decree would, moreover, supplant contract remedies provided under Pennsylvania law for the enforcement of public employee collective bargaining agreements, and substitute contempt in the federal court. Neither result was contemplated when the consent decree was filed.
The judgment denying the Association’s motion to hold the School District in contempt will be affirmed.